            Case 1:15-cv-09300-LGS Document 709 Filed 04/15/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
                                                             :
JOHN NYPL, et al.,                                           :
                                                             :
                                    Plaintiffs,              :
                          v.                                 :
                                                                 Case No. 1:15-cv-09300-LGS
                                                             :
JPMORGAN CHASE & CO., et al.,                                :
                                                             :
                                    Defendants.              :
                                                             :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x

                     X X X X X X X X ORDER FOR WITHDRAWAL OF COUNSEL
         NOTICE AND [PROPOSED]

                    PLEASE TAKE NOTICE that, upon the annexed declaration, and subject to the

approval of the Court, Matthew A. Peller hereby withdraws as counsel for defendants

Barclays PLC          and     Barclays       Capital      Inc.   and   shall   be   removed   from   the   Case

Management/Electronic Case Files (CM/ECF) notification list in the above-captioned action.

Matthew A. Schwartz, Christopher J. Dunne and Maeghan O. Mikorski of Sullivan &

Cromwell LLP will continue to represent Barclays PLC and Barclays Capital Inc. in this

proceeding.

Dated: April 14, 2021



 So Ordered.                                                     /s/ Matthew A. Peller
                                                                 Matthew A. Peller
 Dated: April 15, 2021                                           SULLIVAN & CROMWELL LLP
        New York, New York                                       125 Broad Street
                                                                 New York, New York 10004
                                                                 pellerm@sullcrom.com
                                                                 Telephone: (212) 558-4000
                                                                 Facsimile: (212) 558-3588
